
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


Amended and Restated Employment
Agreement for Michael A. Mussallem


Edwards Lifesciences Corporation

November 13, 2008

--------------------------------------------------------------------------------






Contents


Article 1. Definitions

 
1

Article 2. Term of Employment Agreement

 
2

Article 3. Employment Duties and Compensation

 
2

Article 4. Employment Termination

 
5

Article 5. Restrictive Covenants

 
7

Article 6. Indemnification

 
8

Article 7. Assignment

 
8

Article 8. Dispute Resolution and Notice

 
9

Article 9. Miscellaneous

 
9

--------------------------------------------------------------------------------






Amended and Restated Employment Agreement
for Michael A. Mussallem
Edwards Lifesciences Corporation


        This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Restated
Agreement") is made, entered into, and is effective as of the 13th day of
November, 2008 (the "Effective Date"), by and between Edwards Lifesciences
Corporation, a Delaware corporation (the "Company"), and Michael A. Mussallem
(the "Executive").

        WHEREAS, the Executive possesses considerable experience and knowledge
of the business and affairs of the Company concerning its policies, methods,
personnel, and operations; and

        WHEREAS, the Executive has demonstrated unique qualifications to act in
an executive capacity for the Company; and

        WHEREAS, the Company is desirous of assuring the continued employment of
the Executive as Chief Executive Officer ("CEO"), and the Executive is desirous
of having such assurances; and

        WHEREAS, the Company and the Executive are currently parties to that
certain Employment Agreement dated December 2000 (the "Prior Employment
Agreement") and desire to amend and restate the terms and conditions of the
Prior Employment Agreement so as to bring those terms and conditions into
documentary compliance with the final Treasury Regulations under Section 409A of
the Internal Revenue Code of 1986, as amended and to continue the Executive's
employment with the Company upon those amended and restated terms and
conditions; and

        WHEREAS, by executing this Restated Agreement, the Executive and the
Company hereby agree that this Restated Agreement shall supersede any prior
employment arrangement or severance benefits set forth in the Prior Employment
Agreement.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Article 1. Definitions

        As used in this Restated Agreement, unless the context expressly
indicates otherwise, the following terms have the following meanings:

        1.1   "Base Salary" means, at any time, the then-regular annual rate of
pay which the Executive is receiving as annual salary, excluding amounts:
(i) designated by the Company as payment toward reimbursement of expenses or
(ii) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred.

        1.2   "Board" means the Board of Directors of the Company.

        1.3   "Cause" shall be determined solely by the Board in the exercise of
good faith and reasonable judgment, and shall mean the occurrence of either of
the following:

(i)The Executive's willfully engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; or

(ii)The Executive's conviction of a felony.

        However, no act or failure to act on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Company.

1

--------------------------------------------------------------------------------



        1.4   "Change in Control" has the same meaning as in the Severance
Agreement.

        1.5   "Code" means the Internal Revenue Code of 1986, as amended.

        1.6   "Disability" shall have the meaning ascribed to such term in the
Executive's governing long-term disability plan, or if no such plan exists, it
shall have the meaning ascribed to such term in the Executive's governing
long-term disability plan in effect as of the Effective Date.

        1.7   "Employment Term" means the original or extended term of
employment of this Restated Agreement as provided in Article 2 herein.

        1.8   "Retirement" means any voluntary termination of the Executive's
employment after age fifty-five (55), provided that the Executive has at least a
combined ten (10) years of service with the Company and Baxter
International, Inc. The Executive's number of years of service with the Company
and Baxter International, Inc. shall be determined by calculating the number of
complete twelve-month (12) periods of employment from the Executive's original
date of hire with Baxter International, Inc. to the Executive's date of
voluntary employment termination.

        1.9   "Separation from Service" means the Executive's separation from
service as determined in accordance with Code Section 409A and the applicable
standards of the Treasury Regulations issued thereunder.

        1.10 "Severance Agreement" means the Amended and Restated Chief
Executive Officer Change in Control Severance Agreement as amended and restated
as of November 13, 2008 between the Company and the Executive, as amended, or
any successor agreement thereto.

        1.11 "Severance Payments" means the payments designated as such in
Section 4.3 herein and that may be provided to the Executive pursuant to such
section.

        1.12 "Subsidiary" means a corporation, company, or other entity:
(i) more than fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are; or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture, or unincorporated association),
but more than fifty percent (50%) of whose ownership interest representing the
right generally to make decisions for such other entity is, now or hereafter,
owned or controlled, directly or indirectly, by the Company.

Article 2. Term of Employment Agreement

        This Restated Agreement will commence on the Effective Date first
written above, and shall continue in effect until December 31, 2009. Thereafter,
this Restated Agreement shall be extended automatically for successive one
(1) year terms, unless the Company otherwise notifies the Executive in writing
180 days prior to the occurrence of such automatic extension. In the case where
the Company properly notifies the Executive that the Restated Agreement will no
longer be extended, the Restated Agreement will terminate at the end of the
term, or extended term, then in progress.

        However, in the event a Change in Control occurs during the original or
any extended term, this Restated Agreement will remain in effect for twenty-four
(24) months beyond the month in which such Change in Control occurred.

Article 3. Employment Duties and Compensation

        3.1    Employment Duties.    During the Employment Term, the Executive
shall serve as CEO of the Company. In his capacity as CEO of the Company, the
Executive shall report directly to the Board and shall maintain the level of
duties and responsibilities as in effect on the Effective Date, or such higher
level of duties and responsibilities as he may be assigned during the Employment
Term. In his capacity as CEO, the Executive shall have the same status,
privileges, and responsibilities normally inherent in such capacity in
corporations of similar size and character to the Company.

2

--------------------------------------------------------------------------------



        In addition, during the Employment Term, the Executive shall be entitled
to the benefits listed in Sections 3.2 through 3.8 herein and be subject to the
covenants contained in Section 3.9.

        3.2    Base Salary.    The Company shall pay the Executive an annual
Base Salary of at least eight hundred thousand dollars ($800,000) during the
Employment Term. The Executive's Base Salary shall be paid in substantially
equal installments throughout the year, consistent with the normal payroll
practices of the Company. Further, the Base Salary shall be reviewed at least
annually following the Effective Date of this Restated Agreement to ascertain
whether, in the sole judgment of the Board or the Board's designee, such Base
Salary should be changed. If so changed, the Base Salary as stated above shall,
likewise, be increased for all purposes of this Restated Agreement.

        3.3    Annual Bonus.    Subject to Section 3.10, the Company shall
provide the Executive with the opportunity to earn an annual cash bonus at a
level which is in line with the Company's then current compensation philosophies
and the then current opportunities provided to other top executives at the
Company, and commensurate with the business opportunities and direction of the
Company at the time, as determined by the Board or the Board's designee.

        3.4    Long-Term Incentives Including Stock Options.    Subject to
section 3.10, the Company shall provide the Executive the opportunity to earn a
long-term performance incentive award and/or stock options pursuant to the
Company's Long-Term Stock Incentive Compensation Program (as amended, or any
successor plans thereto) at a level which is in line with the Company's current
compensation philosophies and the opportunities provided to other top executives
at the Company, and commensurate with the business opportunities and direction
of the Company at the time, as determined by the Board or the Board's designee.

        3.5    Retirement Benefits.    Subject to Section 3.10, the Company
shall provide the Executive with participation in all tax qualified retirement
plans in effect from time to time, including, but not limited to, the Company's
401(k) Savings and Investment Plan (as amended, or any successor plans thereto),
subject to the eligibility and participation requirements of each plan.

        In addition, also subject to Section 3.10, the Company shall provide the
Executive with participation in all existing nonqualified retirement plans, in
effect from time to time including, but not limited to, the Edwards Lifesciences
Executive Deferred Compensation Plan (as amended, or any successor plans
thereto).

        3.6    Employee Benefits.    Subject to Section 3.10 and as otherwise
provided within the provisions of each of the respective plans, the Company
shall provide to the Executive all benefits other employees of the Company are
entitled to receive, in accordance with the terms and conditions of any policies
or plans applicable to such benefits. Such benefits shall include, but not be
limited to, group term life insurance, health insurance, short- and long-term
disability insurance and vacation.

        The Executive shall be entitled to the number of weeks of paid vacation
per year provided to other top Company executives and in line with competitive
market practices for comparably situated executives, but in no event less than
five (5) weeks per year.

        The Executive shall likewise participate in any additional benefits as
may be established during the Employment Term, by standard written policy of the
Company

        3.7    Perquisites.    Subject to Section 3.10, the Company shall
provide to the Executive all perquisites that other executives of the Company
generally are entitled to receive, and such other perquisites, which are
available generally to top executives with the Company and that are suitable to
the character of the Executive's position with the Company and adequate for the
performance of his duties hereunder. In addition, the Company shall provide the
Executive with a monthly car allowance of one thousand one hundred dollars
($1,100), a home security system, and annual membership at two (2) country clubs
of the Executive's choice. The car allowance shall be paid on the last payroll
date

3

--------------------------------------------------------------------------------




each month in accordance with the Company's normal payroll practices. The
Executive must submit to the Company receipts and other details of each expense
for a home security system and club membership in the form required by the
Company within 60 days after the later of (i) the Executive's incurrence of such
expense or (ii) the Executive's receipt of the invoice for such expense. If such
expense qualifies for reimbursement, then the Company shall reimburse the
Executive the expense within 30 days thereafter. In no event will such expense
be reimbursed after the close of the calendar year following the calendar year
in which that expense is incurred. The amount of reimbursements (or in-kind
benefits) to which the Executive may become entitled in any one calendar year
shall not affect the amount of expenses eligible for reimbursement (or in-kind
benefits to be provided to the Executive) hereunder in any other calendar year.
The Executive's right to reimbursement (or in-kind benefits) cannot be
liquidated or exchanged for any other benefit or payment.

        3.8    Expenses.    The Company shall reimburse the Executive, for all
ordinary and necessary expenses in a reasonable amount which the Executive
incurs in performing his duties under this Restated Agreement including, but not
limited to, travel (including, but not limited to, the cost of chartering a
private aircraft when reasonably necessary for Company business), entertainment,
professional dues and subscriptions, and all dues, fees, and expenses associated
with membership in various professional, business, and civic associations and
societies of which the Executive's participation is in the best interests of the
Company as determined in good faith by the Executive. The Executive must submit
to the Company receipts and other details of each such expense in the form
required by the Company within 60 days after the later of (i) the Executive's
incurrence of such expense or (ii) the Executive's receipt of the invoice for
such expense. If such expense qualifies for reimbursement, then the Company
shall reimburse the Executive the expense within 30 days thereafter. In no event
will such expense be reimbursed after the close of the calendar year following
the calendar year in which that expense is incurred. The amount of
reimbursements (or in-kind benefits) to which the Executive may become entitled
in any one calendar year shall not affect the amount of expenses eligible for
reimbursement (or in-kind benefits to be provided to the Executive) hereunder in
any other calendar year. The Executive's right to reimbursement (or in-kind
benefits) cannot be liquidated or exchanged for any other benefit or payment.

        3.9    Standard of Care.    During the Employment Term, the Executive
agrees to devote substantially all of his time, attention, and energies to the
Company's business and shall not be engaged in any other business activity,
whether or not such business activity is pursued for gain, profit, or other
pecuniary advantage. However, subject to Article 5 herein, and subject to prior
approval by the Board (except where the Executive was serving as a director of
another company as of the Effective Date), the Executive may serve as a director
of other companies and participate in civic, religious, and charitable
organizations, so long as such service is not injurious to the Company. The
Executive covenants, warrants, and represents that, during the Employment Term,
he shall:

(a)Devote his full time and best efforts to the fulfillment of his employment
obligations;

(b)Exercise the highest degree of loyalty and the highest standards of conduct
in the performance of his duties; and

(c)Do nothing that harms, in any way, the business or reputation of the Company.

        This Section 3.9 shall not be construed as preventing the Executive from
investing assets in such form or manner as will not require his services in the
daily operations of the affairs of the companies in which such investments are
made.

        3.10    Right to Change Plans.    The Company shall not be obligated by
reason of any of the provisions of this Article 3, to institute, maintain, or
refrain from changing, amending, or discontinuing any compensation or benefit
plan, program, or perquisite (including but not limited to, changes in the
amount of target annual bonus or target long-term performance incentives),
provided that if any

4

--------------------------------------------------------------------------------




changes are made they will apply to the Executive on a basis that is no less
favorable to the Executive than when applied to other top executives of the
Company.

Article 4. Employment Termination

        4.1    Termination Due to Retirement, Disability, or Death.    In the
event the Executive's employment during the Employment Term is terminated by
reason of Retirement, Disability, or death, the Executive's benefits shall be
determined in accordance with the Company's retirement, survivor's benefits,
annual bonus and long-term incentive plans, insurance, and other applicable
programs then in effect and shall be paid at such time and in such manner as set
forth in the plans or programs governing those benefits subject to compliance
with Code Section 409A (including any deferred payment under Section 4.5).

        In addition, upon the effective date of such termination, the Company
shall pay to the Executive or his beneficiary or estate, as the case may be, his
base salary as earned but unpaid through the effective date of termination.
Further, the Executive shall receive all other benefits to which the Executive
has a vested right at that time.

        The Company shall also pay to the Executive (or the Executive's estate
or beneficiaries as the reason may be), within thirty (30) calendar days of the
Executive's Separation from Service resulting from such termination, a lump-sum
cash amount equal to the Executive's target annual bonus under the Company's
annual bonus plan in effect for the bonus plan year in which the Executive's
date of termination occurs, multiplied by a fraction, the numerator of which is
the number of full completed months in the bonus plan year through the effective
date of termination, and the denominator of which is twelve (12). This payment
will be in lieu of any other payment to be made to the Executive under such
annual bonus plan for such plan year.

        The Company's obligation to pay and provide to the Executive base
salary, annual bonus, and long-term incentives (as provided in Sections 3.2,
3.3, and 3.4 herein, respectively) shall immediately thereafter expire and, with
the exception of the covenants contained in Article 5 herein (which shall
survive such termination), the Company and the Executive thereafter shall have
no further obligations under this Restated Agreement.

        The provisions of Section 4.3 shall supersede this Section 4.1 in the
event that the Company involuntarily terminates the Executive's employment
without Cause.

        4.2    Voluntary Termination by the Executive Other Than Retirement or
Involuntary Termination for Cause.    The Executive may terminate this Restated
Agreement at any time by giving the Board written notice of intent to terminate,
delivered at least ninety (90) calendar days prior to the effective date of such
termination. The termination automatically shall become effective upon the
expiration of the ninety (90) day notice period.

        Nothing in this Restated Agreement shall be construed to prevent the
Board from terminating the Executive's employment under this Restated Agreement
for "Cause" at any time.

        In the event that the Executive voluntarily terminates employment (other
than by Retirement) or if he is involuntarily terminated by the Company for
Cause, upon the effective date of such a termination, the Company shall pay to
the Executive or his beneficiary or estate, as the case may be, his base salary
as earned but unpaid and any accrued vacation time through the effective date of
termination. The Executive also shall receive all other benefits to which he has
a vested right at that time.

        The Company's obligation to pay and provide the Executive base salary,
annual bonus, and long-term incentives (as provided in Sections 3.2, 3.3, and
3.4 herein, respectively) shall immediately expire. With the exception of the
covenants contained in Article 5 herein (which shall survive such termination),
the Company and the Executive thereafter shall have no further obligations under
this Restated Agreement.

5

--------------------------------------------------------------------------------



        4.3    Involuntary Termination by the Company Without Cause.    The
Company may terminate the Executive's employment, as provided under this
Restated Agreement, at any time, for any reason other than death, Disability, or
for Cause, by notifying the Executive in writing of the Company's intent to
terminate, at least thirty (30) calendar days prior to the effective date of
such termination. Subject to the payment of the Severance Payments provided
below, the termination automatically shall become effective upon the expiration
of the thirty (30) calendar day notice period (or such longer period specified
in the notice). Thereafter, this Restated Agreement, along with all
corresponding rights, duties, and covenants, shall automatically expire. A
nonrenewal or nonextension of this Restated Agreement or any term of this
Restated Agreement, as described in Article 2 herein, shall not be deemed an
involuntary termination under this Section 4.3 and, thereby, shall not trigger
the payment of the Severance Payments described below.

        Subject to Section 4.4, in connection with an involuntary termination
without Cause under this Section 4.3, the Company shall pay to the Executive and
provide the Executive with the following "Severance Payments":

(a)A lump-sum cash amount equal to the Executive's unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the effective date of the
termination (including, but not limited to, annual bonus or performance-based
long-term incentives that have been earned, but not paid). Such payment shall be
paid on or as soon as practicable after the Executive's Separation from Service,
but in no event more than ten (10) calendar days after the Executive's
Separation from Service, and shall constitute full satisfaction for these
amounts owed to the Executive.

(b)A lump-sum cash amount equal to the Executive's pro-rata annual bonus under
the Company's annual bonus plan in effect for the bonus plan year in which the
Executive's date of termination occurs, provided and to the extent that any
performance goals upon which such bonus is conditioned are attained. In the
event of such attainment, the pro-rata bonus to which the Executive shall become
entitled shall be determined by multiplying (i) the actual bonus the Executive
would have received based on the attained performance goals had the Executive
continued in the Company's employ until the payment date of that bonus by (ii) a
fraction, the numerator of which is the number of full completed months in the
bonus plan year through the effective date of termination, and the denominator
of which is twelve (12). This payment will be in lieu of any other payment to be
made to the Executive under such annual bonus plan for such plan year.

(c)A cash amount equal to two (2) times the sum of the Executive's Base Salary
and the greater of: (i) the Executive's target annual bonus under the Company's
annual bonus plan in effect for the bonus plan year in which his employment with
the Company terminates; or (ii) the actual annual bonus earned by the Executive
in the bonus plan year prior to the year of employment termination under the
annual bonus plan in effect for such prior plan year. For the purposes of this
calculation, the Executive's highest Base Salary during the twelve (12) months
prior to his termination of employment shall be used.

(d)All long-term incentive awards shall be subject to the treatment provided
under the Company's Long-Term Stock Incentive Compensation Program (as amended,
or any successor plans thereto) and/or the applicable award agreements
thereunder.

(e)A lump sum amount (the "Healthcare Cost") equal to the cost of medical
insurance and dental shall be provided to the Executive at the same coverage
level (with all premium costs borne by the Company) as in effect as of the date
of the Executive's termination for a period of twenty-four (24) months following
the Executive's date of termination based on the monthly COBRA cost of such
coverage under the Company's medical and dental plans pursuant to Section 4980B
of the Code on the Executive's date of termination. In addition, the Company
shall pay to the Executive an additional amount sufficient to fully cover the

6

--------------------------------------------------------------------------------



federal, state and local income and employment tax liability attributable to
such Healthcare Cost and the additional tax gross-up payment made under this
Section 4.3(e). Subject to Section 4.5, such tax gross-up payment shall be paid
to or on behalf of the Executive at the time the federal, state and local taxes
to which it relates are remitted to the tax authorities.

        Subject to Section 4.5, the payments under Section 4.3(c) and 4.3(e)
(other than the tax gross-up payment) shall be made within sixty (60) days
following the Executive's Separation from Service provided that if any release
is required under Section 9.7 (the "Release") then such Release must become
effective during such sixty (60)-day period following any applicable revocation
period. Subject to Section 4.5, the payment under Section 4.3(b) shall be made
in the year following the year of the Executive's termination but no later than
the fifteenth day of the third calendar month of such subsequent year, provided
that any required Release has become effective following any applicable
revocation period.

        If triggered, the Severance Payments provided under this Section 4.3
shall be in lieu of all other benefits provided to the Executive under the
provisions of this Restated Agreement.

        4.4    Coordination with Severance Agreement.    In the event that the
Executive receives any severance benefits pursuant to the Severance Agreement,
he shall not be entitled to receive the Severance Payments provided for in
Section 4.3 herein.

        4.5    Section 409A Delay.    Notwithstanding any provision to the
contrary in this Restated Agreement, no payments or benefits to which the
Executive becomes entitled under this Restated Agreement in connection with the
termination of his employment with the Company shall be made or paid to the
Executive prior to the earlier of (i) the first day of the seventh (7th) month
following the date of his Separation from Service due to such termination of
employment or (ii) the date of his death, if the Executive is deemed, pursuant
to the procedures established by the Board in accordance with the applicable
standards of Code Section 409A and the Treasury Regulations thereunder and
applied on a consistent basis for all for all non-qualified deferred
compensation plans subject to Code Section 409A, to be a "specified employee" at
the time of such Separation from Service and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments deferred pursuant to this
Section 4.5 shall be paid in a lump sum to the Executive, and any remaining
payments due under this Restated Agreement shall be paid in accordance with the
normal payment dates specified for them herein. To the extent the payment of any
cash amounts to which the Executive becomes entitled under this Restated
Agreement is deferred pursuant to the provisions of this Section 4.5, then the
Executive shall be entitled to interest on those cash amounts, for the period
the payment of such amounts is so deferred, with such interest to accrue at the
prime rate then in effect from time to time during that period and to be paid in
a lump sum upon the expiration of the deferral period.

Article 5. Restrictive Covenants

        5.1    Disclosure of Information.    Without the prior written consent
of the Company, or except to the extent required in the good faith execution of
his duties with the Company, the Executive shall not, at any time, directly or
indirectly, use, attempt to use, disclose, or otherwise make known to any person
or entity (other than the Board):

(a)Any confidential or proprietary knowledge or information, including without
limitation, lists of customers or suppliers, trade secrets, know-how,
inventions, discoveries, processes, and systems, as well as any data and records
pertaining thereto, which the Executive may acquire in the course of his
employment.

(b)Any confidential or proprietary knowledge or information of a confidential
nature (including, but not limited to, all unpublished matters) relating to,
without limitation, the business,

7

--------------------------------------------------------------------------------



properties, accounting, books and records, computer systems and programs, trade
secrets, or memoranda of the Company or a Subsidiary.

        5.2    Employment.    Without the prior written consent of the Company,
during the Employment Term, and for a period of twenty-four (24) calendar months
following the Executive's employment termination for any reason, the Executive
shall not, directly or indirectly employ or retain or solicit for employment or
arrange to have any other person, firm, or other entity employ or retain or
solicit for employment or otherwise participate in the employment or retention
of any person who is an employee or consultant of the Company or any Subsidiary.

        5.3    Nondisparagement.    Without the prior written consent of the
Company, or except to the extent required in the good faith execution of his
duties with the Company, the Executive shall not, at any time, directly or
indirectly, make statements or representations, or otherwise communicate, in
writing, orally, or otherwise, or take any action that may disparage or be
damaging to the Company or any Subsidiary or their respective officers,
directors, employees, advisors, businesses or reputations. Notwithstanding the
foregoing, nothing in this Restated Agreement shall preclude Executive from
making truthful statements or disclosures that are required by applicable law,
regulation or legal process.

        5.4    Acknowledgement of Covenants.    The Company and the Executive
acknowledge that the Executive's services are of a special, extraordinary, and
intellectual character which gives him unique value, and that the business of
the Company and its Subsidiaries is highly competitive, and that violation of
any of the covenants provided in this Article 5 would cause immediate,
immeasurable, and irreparable harm, loss, and damage to the Company and/or a
Subsidiary not adequately compensable by a monetary award. The Executive
acknowledges that the time and scope of activity restrained by the provisions of
this Article 5 are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill of the Company's business and/or that of any
Subsidiary. The Executive further acknowledges that he and the Company have
negotiated and bargained for the terms of this Restated Agreement, and that the
Executive has received adequate consideration for entering into this Restated
Agreement. In the event of any such breach or threatened breach by the Executive
of any one or more of such covenants, the Company shall be entitled to such
equitable and injunctive relief as may be available to restrain the Executive
from violating the provisions hereof. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available at law or in
equity for such breach or threatened breach, including the recovery of damages
and the immediate termination of the employment of the Executive hereunder.

        5.5    Enforceability.    If any court determines that the foregoing
covenant, or any part thereof, is unenforceable because of the duration or scope
of such provision, or for any other reason, the duration or scope of such
provision, as the case may be, shall be reduced so that such provision becomes
enforceable and, in its reduced form, such provision shall then be enforceable
and shall be enforced.

Article 6. Indemnification

        The Company hereby covenants and agrees to indemnify and hold harmless
the Executive fully, completely, and absolutely against and in respect to any
and all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including attorneys' fees), losses, and damages resulting from the Executive's
good faith performance of his duties and obligations under the terms of this
Restated Agreement, to the maximum extent permitted under applicable law.

Article 7. Assignment

        7.1    Assignment by the Company.    The Company shall require any
successor (whether direct or indirect, by purchase, merger, reorganization,
consolidation, acquisition of property or stock, liquidation, or otherwise) of
all or a significant portion of the assets of the Company by agreement, in

8

--------------------------------------------------------------------------------



form and substance satisfactory to the Executive, to expressly assume and agree
to perform this Restated Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. Regardless of whether such agreement is executed, this Restated Agreement
shall be binding upon any successor in accordance with the operation of law and
such successor shall be deemed the "Company" for purposes of this Restated
Agreement.

        Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Restated
Agreement and shall immediately entitle the Executive to the Severance Payments
as provided in Section 4.3.

        Except as herein provided, this Restated Agreement may not otherwise be
assigned by the Company.

        7.2    Assignment by Executive.    This Restated Agreement shall inure
to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive should die while any amounts payable to
the Executive hereunder remain outstanding, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Restated
Agreement to the Executive's beneficiary, devisee, legatee, or other designee
or, in the absence of such designee, to the Executive's estate.

        The Executive shall not assign any obligations or responsibilities he
has under this Restated Agreement.

Article 8. Dispute Resolution and Notice

        8.1    Dispute Resolution.    The Executive shall have the right and
option to elect (in lieu of litigation) to have any dispute or controversy
arising under or in connection with this Restated Agreement settled by
arbitration, conducted before a panel of three (3) arbitrators sitting in a
location selected by the Executive within fifty (50) miles from the location of
the Company's principal place of business, in accordance with the rules of the
American Arbitration Association then in effect. The Executive's election to
arbitrate, as herein provided, and the decision of the arbitrators in that
proceeding, shall be binding on the Company and the Executive.

        Judgment may be entered on the award of the arbitrator in any court
having jurisdiction. All expenses of such arbitration, including the fees and
expenses of the counsel for the Executive, shall be borne by the Company.

        8.2    Payment of Legal Fees.    Unless a court shall find the
Executive's claim to be arbitrary and capricious, the Company shall pay all
legal fees, costs of litigation, prejudgment interest, and other expenses which
are incurred in good faith by the Executive (or the Executive's estate or
beneficiaries as the case may be) as a result of the Company's refusal to
provide the benefits to which the Executive becomes entitled under this Restated
Agreement, or as a result of the Company's (or any third party's) contesting the
validity, enforceability, or interpretation of the Restated Agreement, or as a
result of any conflict between the parties pertaining to this Restated
Agreement.

        8.3    Notice.    Any notices, requests, demands, or other
communications provided for by this Restated Agreement shall be sufficient if in
writing and if sent by registered or certified mail to the Executive at the last
address he has filed in writing with the Company or, in the case of the Company,
at its principal offices.

Article 9. Miscellaneous

        9.1    Entire Agreement.    This Restated Agreement supersedes any prior
agreements or understandings, oral or written, between the parties hereto
(including the Prior Employment Agreement) and contains the entire understanding
of the Company and the Executive with respect to the subject matter hereof.

9

--------------------------------------------------------------------------------



        9.2    Modification.    This Restated Agreement shall not be varied,
altered, modified, canceled, changed, or in any way amended except by mutual
agreement of the parties in a written instrument executed by the parties hereto
or their legal representatives.

        9.3    Severability.    If any provision of this Restated Agreement or
the application thereof is held invalid, such invalidity shall not affect other
provisions or applications of the Restated Agreement that can be given effect
without the invalid provision or application and, to such end, the provisions of
this Restated Agreement are declared to be severable.

        9.4    Counterparts.    This Restated Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together will constitute one and the same Restated Agreement.

        9.5    Tax Withholding.    The Company may withhold from any benefits
payable under this Restated Agreement all federal, state, city, or other taxes
as may be required pursuant to any law or governmental regulation or ruling.

        9.6    Beneficiaries.    The Executive may designate one or more persons
or entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Restated Agreement. Such designation must be in the form of
a signed writing acceptable to the Board or the Board's designee. The Executive
may make or change such designation at any time.

        9.7    Waiver of Claims.    At its discretion, the Company may require
the Executive to sign a waiver of all legal claims against the Company or any
Subsidiary upon the Executive's employment termination. Such waiver must be
executed and delivered by the Executive to the Company within twenty-one
(21) days (or within forty-five (45) days if such longer period is required
under applicable law) following such termination.

        9.8    Governing Law.    To the extent not preempted by federal law, the
provisions of this Restated Agreement shall be construed and enforced in
accordance with the laws of the state of Delaware without giving effect to
principles of conflicts of laws.

        9.9    Compliance with 409A.    This Restated Agreement is intended to
comply with the requirements of Section 409A of the Code. Accordingly, all
provisions herein shall be construed and interpreted to comply with Code
Section 409A and if necessary, any such provision shall be deemed amended to
comply with Code Section 409A and the regulations thereunder.

        9.10    Right to Advice of Counsel.    The Executive acknowledges that
he has had the right to consult with counsel and is fully aware of his rights
and obligations under this Restated Agreement.

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Restated
Agreement, as of the Effective Date.

 
   
   
   
ATTEST   Edwards Lifesciences Corporation
By:
 
/s/ DENISE E. BOTTICELLI


--------------------------------------------------------------------------------

Denise E. Botticelli
Corporate Secretary
 
By:
 
/s/ ROBERT C. REINDL


--------------------------------------------------------------------------------

Robert C. Reindl
Vice President, Human Resources
 
 
 
 
Executive:
 
 
 
 
/s/ MICHAEL A. MUSSALLEM


--------------------------------------------------------------------------------

Michael A. Mussallem

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



Amended and Restated Employment Agreement for Michael A. Mussallem
Contents
Amended and Restated Employment Agreement for Michael A. Mussallem Edwards
Lifesciences Corporation
